                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                            5:18-CR-00048-RJC-DSC

UNITED STATES OF AMERICA,         )
                                  )
              Plaintiff,          )
                                  )
  v.                              )                                 ORDER
                                  )
MANUEL BERNARDO MARTINEZ, JR. (9) )
CINDY SANTILLAN (11)              )
DANIEL SANTILLAN (12)             )
                                  )
              Defendants.         )
                                  )


         THIS MATTER is before the Court upon the Government’s Motion to

Dismiss, (Doc. No. 316), the Indictment, (Doc. No. 3), without prejudice, as to the

above listed defendants following their guilty pleas to Informations filed in separate

cases.

         IT IS ORDERED that the Government’s motion, (Doc. No. 316), is GRANTED

and the Indictment, (Doc. No. 3), is DISMISSED without prejudice as to the

defendants listed above.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, to the United States Attorney, the United States Marshals

Service, and the United States Probation Office.
                                            Signed: May 28, 2019
